DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are pending in this application.
Claims 1-15 are cancelled.
Claims 16-30 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/25/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel (DE 102011006345) and further in view of Bowman (3,831,141).
Regarding claim 16, Eckel discloses a protection arrangement (20, fig.8) for a switching device (19, fig.8), comprising: a thyristor (20, fig.8) having main current-carrying terminals (terminals of 20 connected across 19, fig.8) which in use are connected in reverse 
Bowman teaches a trigger circuit (42, fig.2) operatively connected with a gate control terminal (gate of 54, fig.2) of the thyristor (54, 54, fig.4), the trigger circuit being configured to apply a voltage (42 applied voltage to 54, fig.2) to the gate control terminal of the thyristor when the reverse voltage applied to the thyristor reaches a safety threshold voltage (reverse voltage develop across 24, fig.2) whereby the thyristor fails and presents an irreversible short-circuit (54 short circuit across 10a, 10b, fig.2) across the main current-carrying terminals of the switching device (28, fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eckel to include the trigger circuit of Bowman to provide the advantage of preventing damage to the transistor due to surge of voltage across the transistor.
Regarding claim 30, Eckel and Bowman disclose a switching module (Eckel 13, figs 1, 2) for a voltage source converter (Eckel 1, fig.1) including at least one protection arrangement according to claim 16 (Eckel 20 of fig.8).
Allowable Subject Matter
Claims 17-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 17 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 17, especially the trigger circuit is configured in use to selectively connect the auxiliary energy storage device in parallel with the primary energy storage device during normal operation of the switching device, and to selectively connect the auxiliary energy storage device in series with the primary energy storage device and the gate control terminal of the thyristor when the reverse voltage applied to the thyristor reaches the safety threshold voltage. Claims 18-29 are indicated as containing allowable subject matter based on their dependency on claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (2002/0057540) disclose a thyristor connected in parallel to switching device, which therefore improving the capacity of the switching device in the event of overvoltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BART ILIYA/Examiner, Art Unit 2839                     

/KEVIN J COMBER/Primary Examiner, Art Unit 2839